Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claim 8 is rejected under 35 U.S.C. 103 as being unpatentable over Irwin et al. (US 2015/0249172) in view of Nazeeruddin et al. (US 2016/0226011) and further in view of Su et al. (US 2016/0079552).
	Regarding claim 8, Irwin discloses a layer stack comprising: a support ([0060] L9); a front contact layer on the support ([0060] L10); a semiconductor window layer ([0074] L11-12 - cadmium sulfide) and a CdTe layer ([0074] L11); and complexes ([0073] L25-27) of a cadmium perovskite ([0101]; claim 7) in solution ([0073] L25-27) directly on the surface of the CdTe layer ([0074] L7-18 disclose active layers including CdTe and perovskite layers arranged in sub-layers).
	While modified Irwin does not explicitly disclose a photovoltaic heterojunction on the front contact layer, modified Irwin does disclose an active layer may include any one or more active layer components, including any one or more of photoactive materials including cadmium sulfide and cadmium telluride (Irwin - [0074]).  
	It would have been obvious to one of ordinary skill in the art at the time the invention was filed to select cadmium sulfide and cadmium telluride from the list of 
	The cadmium sulfide and cadmium telluride layers disclosed form a photovoltaic heterojunction.
	While Irwin does disclose a cadmium perovskite in solution ([0073] L25-27), Irwin does not explicitly disclose wherein the cadmium perovskite comprises MA2CdX4.
	Nazeeruddin discloses a solar cell and further discloses the application of a cadmium perovskite solution ([0050]) as an active material (MA2CdX4 - [0095] formula I, [0097], [0099] L2, [0103]).
	It would have been obvious to one of ordinary skill in the art at the time the invention was filed to substitute the cadmium perovskite solution of Irwin with the cadmium perovskite solution of Nazeeruddin, because the substitution amounts to the use of a functionally equivalent material in place of the other, and one of ordinary skill would have a reasonable expectation of success when using one cadmium perovskite solution in place of the other in the manufacturing of a photovoltaic device based on the teachings of Irwin and Nazeeruddin.
	While modified Irwin does disclose a cadmium perovskite (Nazeruddin - MA2CdX4 - [0095] formula I, [0097], [0099] L2, [0103]) in solution (Irwin - [0073] L25-27; Nazeruddin - [0050]), the perovskite arranged with CdTe in a sub-layer arrangement (Irwin - [0074] L7-18), and further discloses perovskite material may be present in liquid 
	Su discloses complexes of a perovskite in solution, wherein the solution comprises an organic halide in a solvent ([0025]).
	It would have been obvious to one of ordinary skill in the art at the time the invention was filed to include a solvent, as disclosed by Su, in the solution of modified Irwin containing complexes of a perovskite, because as evidenced by Su, the inclusion of a solvent in a solution containing complexes of a perovskite amounts to the use of a known component/material in the art for its intended purpose to achieve an expected result, and one of ordinary skill would have a reasonable expectation of success when including a solvent in the solution of modified Irwin based on the teaching of Su.
	With regard to the limitation "the organic halide has a formula of MAX", modified Irwin discloses perovskite material may be present in liquid in its individual ionic subspecies (Irwin - [0073] L25-27), and the ionic subspecies of the perovskite material of Irwin, as modified by Nazeruddin as set forth above, includes MAX.
	With regard to the claimed Te-rich surface, both the structural arrangement and process disclosed in modified Irwin is substantially identical to the structural arrangement and process described in the specification for the formation of a Te-rich surface.  The placement of the cadmium perovskite solution (which includes an organic halide subspecies as set forth above) on the CdTe layer in modified Irwin would result in a Te-rich surface.  Where the claimed and prior art products are identical or substantially identical in structure or composition, or are produced by identical or substantially identical processes, a prima facie case of either anticipation or obviousness has been established.  In re Best, 562 F.2d 1252, 1255, 195 USPQ 430, 433 (CCPA 1977).
Claims 22 and 24-28 are rejected under 35 U.S.C. 103 as being unpatentable over Rühle ("The detailed balance limit of perovskite/silicon and perovskite/CdTe tandem solar cells") in view of Higashikawa et al. (US 6,252,158), and further in view of Ratier et al. (US 2012/0104365) and Yu et al. (US 2014/0284750).
Regarding claims 22 and 24, Rühle discloses an optoelectronic device comprising a front electrode (reflector below CdTe in Figure 4a; note: the term "front" is dependent on the spatial orientation of the device); a photovoltaic heterojunction on the front electrode comprising a semiconductor absorber layer comprising CdTe (Figure 4a); a reflector directly on the CdTe (reflector above CdTe in Figure 4a).
Rühle does not explicitly disclose the reflector is a first metal comprising copper.
Higashikawa discloses a photovoltaic device and further discloses the use of a reflector comprising copper (C9/L33).
It would have been obvious to one of ordinary skill in the art at the time the invention was filed to use copper, as disclosed by Higashikawa, as the reflector in Rühle, because as evidenced by Higashikawa, the use of copper as a reflector in a photovoltaic device amounts to the use of a known material in the art for its intended purpose to achieve an expected result, and one of ordinary skill would have a reasonable expectation of success when employing copper as a reflector, as disclosed by Higashikawa, in the solar cell of Rühle.
While modified Rühle does disclose two electrode per cell in the tandem cell disclosed (Rühle - Figure 4a), Modified Rühle does not explicitly disclose a back electrode comprising a second metal on the semiconductor absorber layer (note: the term "back" is dependent on the spatial orientation of the device.  Additionally, the term "on" does not require direct physical contact or the absence of intermediate components).
Ratier discloses an optoelectronic device and further discloses and electrode comprising gold on the light incident surface of a solar cell ([0034]).
It would have been obvious to one of ordinary skill in the art at the time the invention was filed to use an electrode comprised of the material disclosed by Ratier, to form an electrode on the light incident surface of the perovskite cell in modified Rühle, because the use of an electrode on the light incident surface of a solar cell amounts to the use of a known component in the art for its intended purpose to achieve an expected result, and one of ordinary skill would have a reasonable expectation of success when using an electrode formed of the materials disclosed in Ratier on the incident surface of modified Rühle.   
Rühle, as modified, discloses a hole transport layer (Rühle - perovskite in Fig. 4a) between the first metal (Rühle - reflector above CdTe in Fig. 4a) and the second metal (Ratier - [0025]), wherein the hole transport layer comprises a perovskite (Rühle - perovskite in Fig. 4a).
Modified Rühle does not explicitly disclose the CdTe comprises diffused copper.
Yu discloses an optoelectronic device and further discloses the CdTe comprises diffused copper ([0056]).
It would have been obvious to one of ordinary skill in the art at the time the invention was filed to include an electron reflection layer, as disclosed by Yu, adjacent to the CdTe layer of modified Rühle, because as taught by Yu, during the activation process the copper present in the electron reflector layer may diffuse in the absorber layer, such as CdTe as a dopant to the CdTe increasing the number of charge carriers (electrons) available to conduct as photogenerated current ([0056]).
With regard to the term "photovoltaic heterojunction", Rühle discloses a photovoltaic device and further discloses CdTe as a semiconductor absorber layer (Figure 4a), and it is noted that when the structure recited in the reference is substantially identical to that of the claims, claimed properties or functions are presumed to be inherent.  Where the claimed and prior art products are identical or substantially identical in structure or composition, or are produced by identical or substantially identical processes, a prima facie case of either anticipation or obviousness has been established. In re Best, 562 F.2d 1252, 1255, 195 USPQ 430, 433 (CCPA 1977).
It is noted that the terms "front" and "back" are dependent on the spatial orientation of the device.
Regarding the limitation "optoelectronic device", statements in the preamble reciting the purpose or intended use of the claimed invention which do not result in a structural difference (or, in the case of process claims, manipulative difference) between the claimed invention and the prior art do not limit the claim and do not distinguish over the prior art apparatus (or process).  If a prior art structure is capable of performing the intended use as recited in the preamble, then it meets the claim.  MPEP § 2111.02, §2112.02 and 2114-2115.
With regard to the terms "electrode", "absorber", and "hole transport"; it is noted that a recitation directed to the manner in which a claimed apparatus is intended to be used does not distinguish the claimed apparatus from the prior art, if the prior art has the capability to so perform.  See MPEP 2111.02, 2112.01 and 2114-2115.
Regarding claims 25-28, modified Rühle discloses all the claim limitations as set forth above.  Modified Rühle further discloses the perovskite comprises MAPbBrxI3-x, where MA is methylammonium with 0 ≤ x ≤ 1 (first line of second column of page 1).

Allowable Subject Matter
Claims 1, 7, and 29 are allowed.  The prior art, alone or in combination, does not teach or suggest a hole transport layer disposed between the semiconductor absorber layer and the back electrode, and copper disposed on the semiconductor absorber layer and between the semiconductor absorber layer and the hole transport layer, in conjunction with the other limitations recited in claim 1.  Dependent claims 7 and 29 are allowed due to their dependence on claim 1.

Response to Arguments
Applicant's arguments filed 4/20/2021 have been fully considered but they are not persuasive. Specifically, applicant argues that it is the organic halide, before being complexed with cadmium from the CdTe, that generates the Te-rich surface. In response to applicant's argument, modified Irwin as set forth above discloses an organic halide in contact with the CdTe surface (Irwin - perovskite material may be present in liquid in its individual ionic subspecies ([0073] L25-27)), therefore, one would expect a Te-rich surface for the reasons set forth in the office action. It is further noted that the claim does not specify the degree to which the surface is rich in Te, so any increase in the amount of Te in the surface compared to the amount of Te in the CdTe satisfies the limitation "Te-rich". 
	Applicant further argues that neither Irwin nor Nazeruddin teaches or suggests treating CdTe with a MAX solution. In response to applicant's argument, Irwin teaches perovskite material may be present in liquid in its individual ionic subspecies ([0073] L25-27), and Nazeruddin is relied upon to as evidence of the obviousness of the use of MA2CdX4 as the cadmium perovskite in Irwin. Further, Irwin discloses in paragraph [0074] L7-18 active layers including CdTe and perovskite layers arranged in sub-layers. Therefore, modified Irwin discloses the application of a cadmium perovskite solution (including a MAX ionic subspecies) on a CdTe sublayer.
	Applicant argues Nazeeruddin does not teach or suggest treating a CdTe layer with a methylammonium halide so as to form a Te-rich region, and that Nazeeruddin does not teach or suggest treating CdTe with a solution comprising an organic halide and a solvent. In response to applicant's argument, Nazeruddin is relied upon as evidence to support the obviousness of using MA2CdX4 as the cadmium perovskite in Irwin. Irwin is relied upon to teach perovskite material may be present in liquid in its individual ionic subspecies ([0073] L25-27), and is relied upon to teach active layers including CdTe and perovskite layers arranged in sub-layers ([0074] L7-18). 
Applicant argues that there is no teaching, suggestion or motivation to modify the tandem device of Rühle with CdTe comprising diffused copper. In response to applicant's argument, Yu discloses an optoelectronic device and further discloses the CdTe comprises diffused copper ([0056]). It would have been obvious to one of ordinary skill in the art at the time the invention was filed to include an electron reflection layer, as disclosed by Yu, adjacent to the CdTe layer of modified Rühle, because as taught by Yu, during the activation process the copper present in the electron reflector layer may diffuse in the absorber layer, such as CdTe as a dopant to the CdTe increasing the number of charge carriers (electrons) available to conduct as photogenerated current ([0056]).
Applicant further argues that Rühle requires highly transparent electrodes between the top and bottom cells of the 4T devices, and that copper is not transparent, and that a person of ordinary skill in the art would not use copper as the reflector between the top and bottom cells of the 4T device in areas where the copper could diffuse into the CdTe bottom cell.
In response to applicant's argument, the limitation recites "wherein the CdTe comprises diffused copper." The limitation does not require the copper of the reflector in areas where the copper could diffuse into the CdTe bottom cell. The limitation does not require the diffused copper to be derived from or associated with the first metal comprising copper. Additionally, the fact that Ruhle is required to have highly transparent electrodes does not preclude the existence of the back reflector shown in Fig. 4a of Ruhle. While a highly transparent electrode exists between the top and bottom cells in Fig. 4a of Ruhle, the back reflector shown if Fig. 4a of Ruhle is between the top cell and bottom cell as well, in the locations shown in Figure 4a of Ruhle. The term "electrode" is a term that describes the function of a material, and a material that can perform the function claimed satisfies the requirements of the limitation. The back reflector between the top cell and bottom cell shown in Figure 4a of Ruhle can perform the function of an electrode, and therefore, satisfies the limitation "electrode".
Applicant further argues that introducing copper as the reflector between the top and bottom cells, such that copper could diffuse into the CdTe bottom cell, would introduce reflection losses, and therefore there is no motivation with a reasonable expectation of success to do so.
In response to applicant's argument, the office action does not suggest the copper diffused into the CdTe bottom cell is derived from the reflector shown in Fig. 4a of Ruhle between the top and bottom cell.  Instead, as set forth in the office action, Yu discloses an optoelectronic device and further discloses the CdTe comprises diffused copper ([0056]). It would have been obvious to one of ordinary skill in the art at the time the invention was filed to include an electron reflection layer, as disclosed by Yu, adjacent to the CdTe layer of modified Rühle, because as taught by Yu, during the activation process the copper present in the electron reflector layer may diffuse in the absorber layer, such as CdTe as a dopant to the CdTe increasing the number of charge carriers (electrons) available to conduct as photogenerated current ([0056]).
The limitation recites "wherein the CdTe comprises diffused copper." The limitation does not require the copper of the reflector in areas where the copper could diffuse into the CdTe bottom cell. The limitation does not require the diffused copper to be derived from or associated with the first metal comprising copper.



Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to TAMIR AYAD whose telephone number is (571) 270-1188.  The examiner can normally be reached on Monday - Friday, 8:30am - 5pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jeff Barton can be reached on (571) 272-1307.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/TAMIR AYAD/Primary Examiner, Art Unit 1726